DETAILED ACTION Notice of Pre-AIA  or AIA  Status
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                 Claim Rejections - 35 USC § 102
2.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.        Claims 19-27, 31, and 33-35 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lusas et al (U.S. Patent No. 5437885).           Lusas et al discloses a process of providing a dehulled, oilseed protein material (e.g. Abstract) from, for example, rapeseed (paragraph bridging cols. 3 and 4), wherein same is in the form of a meal (e.g. Abstract) or powder (flour; col. 3, lines 16-20), same being heated (inherently providing cooking) and texturized via a step of extrusion which provides pressing of material within same (e.g. col. 4; compressed, col. 6, line 19; Example 1), same forming fibers (e.g. col. 6, lines 19-26) with an exiting product that is used to prepare a food product such as, for example, a meat analogue (e.g. col. 2, lines 53-57; col. 4, lines 42-58; shredded roast beef, end of Example 3).  It should be further noted that the product exits the extruder through a nozzle (i.e. die; Examples) after having passed through a cooling channel (e.g. portion of the barrel near the end which is fed cooling . 
4.        Claims 19-21, 23, 24, 27-29, 31, 33, 35, 36, and 39 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lange (U.S. Patent No. 3800053).             Lange discloses a method of providing an oilseed material (e.g. rapeseed) in the form of, for example, a powder (flour; paragraph bridging cols. 1 and 2) which has a  by weight protein (col. 2, line 4) .  
Claim Rejections - 35 USC § 103
5.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.       Claims 28, 29, 32, and 35-39 are rejected under 35 U.S.C. 103 as being unpatentable over Lusas et al (U.S. Patent No. 5437885).           Lusas et al further discloses the mixture fed to the extruder having a protein content of about 20-80% protein on a dry basis which overlaps that called for in instant claims 28 and 29.  Absent a showing of unexpected results, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to have employed any value within said range of about 20-80% protein, including those values that overlap said instant claim, as a matter of preference within said range.             Claim 32 calls for the treatment of an oil cake format of the oilseed material wherein same is mixed with water when supplied into the extruder.  Although Lusas et al does disclose providing water with the oilseed material introduced into the extruder (e.g. Abstract), but is silent regarding an oil cake form, same does provide for an oilseed meal which is essentially an oil cake in broken form.  It is not seen where the use of an oil cake as the form to use would provide for a patentable distinction, and it would have  rejected under 35 U.S.C. 103 as being unpatentable over Lange (U.S. Patent No. 3800053) taken together with Lusas et al (U.S. Patent No. 5437885).          Lange further discloses the pre-end product also comprising various flavors (col. 2, lines 63-66) and aromas (e.g. smoke extract in Example XII), same being used as a meat substitute (e.g. col. 3, lines 40-50).  Lange is silent regarding the inclusion of spices.  However, spices are notoriously well-known for use in meat preparations, and it would have been obvious to one having ordinary skill in the art before the effective filings date of the claimed invention to have provided same for their art recognized ability to aid in the flavor of meat products.           Lange is silent regarding specifically dividing the pre-end product by cutting same.  However, Lusas et al similar teaches a method of preparing an extruded product from rapeseed material wherein same is cut into pieces after leaving the extruder (col. 4, line 29).  It would have been further obvious to have cut said extrudant into pieces as a matter of preference of a known dividing method in the art.                                                  Response to Arguments
11.       Applicant's arguments filed 9/30/21 have been fully considered but they are not persuasive. Applicant argues that Lusas et al Lange disclose processes involving protein concentrate and/or isolate.  Lusas et al, however, provides treatment of same as an alternative.  Note that, for example, Example 1 and claim 1 of Lusas et al do not require a method involving protein concentrate or protein isolate.  Lange provides such method without protein concentration, protein isolation, chemical splitting of an already existing oil cake or powder or later compounding (e.g. paragraph bridging cols. 1 and 2 provide for the use of defatted flour as one option other than concentrates and isolates)           All other arguments have been addressed in view of the rejections as set forth above.
                                                Conclusion12.     Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J WEIER/Primary Examiner, Art Unit 1792                                                                                                                                                                                                                                                                                                                                                                                                                


Anthony Weier
December 30, 2021